DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
The Examiner found Applicant's arguments, filed on 4/30/21, persuasive, and therefore considers that the references of the Prior Art of record fail to teach, or suggest any obvious combination of the limitations discussed in the previous Office Action, and further comprising the limitations of (With respect to claim 1) a fibrous layer including thermoplastic bicomponent fibers having a first side and second side that differ such that the fibers have a naturally frizzy curved shape, and a thermoset binder thermally molded to form a vehicle sound absorbing liner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hayes (5,082,720) discloses a nonwoven material including bicomponent fibers and thermoset binder, but fails to disclose any sound absorbing properties or the bicomponent fibers having a first side and second side that differ such that the fibers have a naturally frizzy curved shape.  Thompson (US 2008/0001431) discloses a sound insulation liner for a vehicles having bicomponent fibers with a first side and second side, and a thermoset binder formed by melt spinning, melt extrusion and other non-molding processes, but fails to disclose thermal molding or teaching of the bicomponent fibers being naturally frizzy.  Chacko (US 2013/0244525) discloses an insulation blanket for use in dishwashers and other kitchen appliances, including a first fiber and a second bicomponent fiber having a first side and a second side, but fails to disclose usage in a vehicle and a separate thermoset binder that is not part of the bicomponent fiber as claimed, and further fails to disclose the bicomponent fiber being naturally frizzy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837